DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “the polishing scars comprising microscopic irregularities on a scale different from an irregular structure of such a size which can be detected by external observation,” is unclear as to if an “irregular structure of such a size which can be detected by external observation,” is required to be present in the claimed method. It is further unclear as to what is required of the polishing scars being “on a scale different from” something “which can be detected by external observation.” Specifically, it is unclear if applicant intends to claim that the polishing scars are small enough to not be detectable by external observation, and if so it is further unclear as to how the polishing scars could be known to be present. Lastly, it is unclear how the limitation relates to the height and depth previously recited, as it would be understood that a polishing scar having the height and depth claimed would be detectable by external observation (e.g. by imaging). For examination purposes, the claim will be interpreted such that a polishing scar having the height and depth previously recited reads on the claimed limitation.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akasaka et al. (US 2016/0165735; herein “Akasaka”) in view of Lee et al. (US 2014/0225098; herein “Lee”) and Anderson et al (US 5,096,745; herein “Anderson”)..
Regarding claim 9, Akasaka discloses in Fig. 4-13, 20 and related text a flexible display production method comprising:
providing a flexible display supporting substrate which includes a glass base (30, see [0053]) and a plastic film (10, see [0047]) on the glass base;

forming a sintered layer (20, see [0072]) so as to cover the surface of the plastic film; 
forming a first gas barrier film (50, see [0074]) so as to cover a surface of the sintered layer; 
forming an OLED device (82, 84, 85, see [0156]) so as to be supported by the flexible display supporting substrate (30 and 10, see Fig. 12 at least); and 
forming a second gas barrier film (86/87, see [0170]-[0171]) so as to be supported by the flexible display supporting substrate and so as to cover the OLED device,
wherein forming the sintered layer includes:
supplying the sintered layer (20) to the front surface of the plastic film (10),
wherein the thickness of the sintered layer is not less than 100 nm and not more than 500 nm (e.g. preferably equal to or smaller than one-tenth 50μm, see [0070] and [0049], thus equal to or smaller than 5000nm, which overlaps the claimed range), the sintered layer planarizing the polishing scars on the surface of the plastic film and having an upper surface flatter than the front surface of the plastic film.

supplying a liquid material so that the liquid material covers and adheres to a surface of the protrusion by surface tension,
forming the sintered layer of the liquid material by heating the liquid material to 450° C or higher, the liquid material is a sol which contains an alkoxide of one or more metal elements selected from the group consisting of Ti, Ta and Al.
In the same field of endeavor, Lee teaches an OLED device comprising a sintered layer (planarization layer, see [0038]), wherein forming the sintered layer includes:
supplying a liquid material (sol-gel, see [0038]),
forming the sintered layer of the liquid material by heating the liquid material (see [0038]), the liquid material is a sol which contains an alkoxide of one or more metal elements selected from the group consisting of Ti, Ta and Al (e.g. alkoxide with titanium, see [0038]).
In the same filed of endeavor, Anderson teaches forming a sintered layer includes:
supplying a liquid material (sol, see e.g. col. 4 line 41),
forming the sintered layer of the liquid material by heating the liquid material to 450° C. or higher (up to 500ºC, see e.g. col. 5 line 10), the liquid material is a sol which contains an alkoxide of one or more metal elements selected from the group consisting of Ti, Ta and Al (titanium alkoxide, see e.g. col. 2 line 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akasaka by forming the sintered layer by supplying a liquid material, heating the liquid material to 450° C. or higher, the liquid material is a sol which contains an alkoxide of one or more metal elements selected from the group consisting of Ti, Ta and Al, as taught 
The limitation “so that the liquid material covers and adheres to a surface of the protrusion by surface tension” is therefore taught by the combination of the sintered layer being formed by supplying the liquid material, as shown by Lee and Anderson, and the sintered layer being formed to cover a surface of the protrusion. Note that "by surface tension," is understood as a functional limitation of the liquid and would also be present to a degree in all liquids (i.e. high surface tension or low surface tension). 
Additionally, note that the ranges disclosed by Akasaka and Anderson overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the protrusion height/recess depth, the thickness of sintered layer, and the sintering temperature to be a result effective variables affecting the characteristics of the sintered layer and its ability to effectively function as a planarization layer.  Thus, it would have been obvious to modify the device of Akasaka to have the height/depth, thickness, and sintering temperature within the claimed ranges in order to achieve sufficient thickness relative to protrusion height/recess depth and sufficient mechanical stability of the sintered layer, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 15, the combined device shows wherein the plastic film (Akasaka: 10) is made of polyimide (see [0049]), and the pH of the liquid material is not more than 10 (e.g. under 5.8, near 2, see col. 4 lines 4-6).
Additionally, note that the range disclosed by Anderson overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the pH to be a result effective variable affecting the characteristics of the sintered layer and its ability to effectively function as a planarization layer.  Thus, it would have been obvious to modify the device of Akasaka to have the pH within the claimed ranges in order to achieve desired electrical properties of the planarization layer (see Anderson col. 4 lines 2-3), sufficient mechanical stability of the sintered layer, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. .

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 6-7 and 8) that Akasaka, Lee and Anderson does not teach or suggest “the polishing scars comprising microscopic irregularities on a scale different from an irregular structure of such a size which can be detected by external observation,” because “[i]n Lee, a sintered layer formed by a sol-gel method can be used in flattening irregularities…Such irregularities have a structure of such a size which can be detected by external observation (e.g., human eye inspection),” and that “Anderson, like Akasaka and Lee, also does not disclose that polishing scars formed on a surface of a plastic film have smaller microscopic irregularities on a scale different from an irregular structure of such a size that can be detected by external observation.”
In response, the examiner disagrees. Specifically, it is noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Akasaka is used to teach the irregularities of the claimed size and a sintered planarization layer formed thereon. Lee and Anderson are applied to teach aspects of the method of forming the sintered layer such as forming the liquid material. It is the combination of the references which teaches the claimed invention, and therefore Lee or Anderson need not also show the size of the irregularities. 
Applicant argues (pages 7-8) that Akasaka, Lee and Anderson does not teach or suggest “supplying a liquid material to the surface of the plastic film so that the liquid material covers and adheres to a surface of the protrusion by surface tension” because “neither Akasaka nor Lee 
In response, the examiner disagrees. Specifically, it is again noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, and that the rejection is based on the combination of the references. While neither reference alone shows a liquid material applied to the surface of the protrusion, the combination of the references does. Since the combination of references teaches a liquid material being applied to the surface of the protrusion, and due to the fact that all liquids have surface tension (i.e. high surface tension or low surface tension), the claimed limitation is taught. Additionally, wetting of the surface by the liquid (as implied by the claim language and arguments) would be understood to be an effect of the adhesive force between the liquid and the solid surface, inversely related to the surface tension of the liquid, and therefore present at least to some degree.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/7/2021